EXHIBIT 10.1

JONES APPAREL GROUP, INC.

RESTRICTED STOCK AGREEMENT
(Outside Director)

    THIS AGREEMENT dated as of ______________, 20__, between JONES APPAREL
GROUP, INC., a Pennsylvania corporation (the "Company") and the person
identified on Annex I attached hereto (the "Grantee").

    The Company has adopted a 1999 Stock Incentive Plan (the "Plan"). The Plan,
as it has been amended to date and may hereafter be amended and continued, is
incorporated herein by reference and made part of this Agreement.

    The Committee, which is charged with the administration of the Plan pursuant
to Section 3 thereof, has determined that it would be to the advantage and in
the interest of the Company to grant the award provided for herein to the
Grantee as a portion of the compensation due to the Grantee for service as a
member of the Board of Directors of the Company (the "Board") or any committee
of the Board.

    In consideration of the mutual promises and covenants made herein and the
mutual benefits to be derived herefrom, the parties hereto agree as follows:

    1. Grant of Restricted Shares.

        (a) Subject to the provisions of this Agreement and to the provisions of
the Plan, the Company hereby grants to the Grantee that number of shares of
restricted Common Stock of the Company, par value $.01 per share, set forth on
Annex I attached hereto (the "Restricted Shares"). Subject to Section 3,
certificates evidencing the Restricted Shares shall be issued by the Company and
registered in the name of the Grantee on the stock transfer books of the
Company. However, certificates issued with respect to Restricted Shares shall be
held by the Company in escrow under the terms hereof. Such certificates shall
bear the legend set forth in subsection (c) below or such other appropriate
legend as the Committee shall determine, which legend shall be removed only if
and when the Restricted Shares vest as provided herein, at which time the
certificates shall be delivered to the Grantee. Upon the issuance of Restricted
Shares hereunder, the Grantee shall be entitled to vote the Restricted Shares,
and shall be entitled to receive, free of all restrictions, ordinary cash
dividends and dividends in the form of shares thereon. The Grantee will not be
required to return any such ordinary dividends to the Company in the event of
forfeiture of such Restricted Shares. The Grantee's right to receive any
extraordinary dividends or other distributions with respect to Restricted Shares
prior to their becoming nonforfeitable shall be at the sole discretion of the
Committee, but in the event of any such extraordinary event, the Committee shall
take such action as is appropriate to preserve the value of, and prevent the
unintended enhancement of the value of, the Restricted Shares.

        (b) In order to comply with any applicable securities laws, the Company
may require the Grantee (i) to furnish evidence satisfactory to the Company
(including a written and signed representation letter) to the effect that the
Restricted Shares were acquired for investment only

--------------------------------------------------------------------------------

and not for resale or distribution and (ii) to agree that the Restricted Shares
shall only be sold by the Grantee following registration under the Securities
Act of 1933, as amended, or pursuant to an exemption therefrom.

        (c) Unless otherwise determined by the Committee, any certificate issued
in respect of the Restricted Shares prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend:

> > The sale, transfer, alienation, attachment, assignment, pledge or
> > encumbrance of the shares of stock represented hereby are subject to the
> > terms and conditions (including forfeiture) of the Jones Apparel Group, Inc.
> > 1999 Stock Incentive Plan and an Agreement entered into by the registered
> > owner and the Company dated as of __________________, 20__. Copies of such
> > Plan and Agreement are on file at the offices of the Company. Any attempt to
> > dispose of these shares in contravention of the applicable restrictions,
> > including by way of sale, assignment, transfer, pledge, hypothecation or
> > otherwise, shall be null and void and without effect."

    2. Vesting.

    Subject to Section 3 hereof, the restrictions on transfer of the Restricted
Shares shall lapse and the Restricted Shares shall become vested and
nonforfeitable as follows:

        (a) See Annex I attached hereto.

        (b) In the event (i) of the dissolution or liquidation of the Company,
or (ii) a "change in control" (as defined in the Plan) of the Company has
occurred or is about to occur, then, if the Committee shall so determine, any
Restricted Shares not forfeited prior to the change in control shall become
immediately and fully vested, and the Committee shall have sole discretion to
waive automatic forfeitures, if any, arising from the change in control.

    3. Termination of Service as a Director.

    Except as provided in Paragraph 4 hereof, Restricted Shares shall not vest
unless the Grantee is then a director of the Company and unless the Grantee has
remained continuously a director of the Company since the date of grant of the
Restricted Shares. In the event that the service of the Grantee as a director of
the Company shall terminate (other than by reason of death or disability), all
unvested Restricted Shares shall be forfeited and be immediately transferred to,
and reacquired by, the Company at no cost to the Company.

    4. Acceleration of Benefits upon Death or Disability.

        If the Grantee shall (a) die while he or she is a director of the
Company, or (b) become permanently and totally disabled within the meaning of
Section 22(e)(3) of the Internal Revenue

2

--------------------------------------------------------------------------------

Code of 1986, as amended, while serving as a director of the Company, then the
period of restrictions applicable to all unvested Restricted Shares shall
terminate on the date of termination of service as a director by reason of death
or disability.

    5. Nontransferability of Restricted Shares.

    The Restricted Shares are not transferable and may not be sold, assigned,
transferred, disposed of, pledged or otherwise encumbered by the Grantee, other
than by will or the laws of descent and distribution until such Restricted
Shares become nonforfeitable in accordance with the provisions of this
Agreement. Any Grantee's successor (a "Successor") shall take rights herein
granted subject to the terms and conditions hereof. No such transfer of the
Restricted Shares to any Successor shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by such Successor of the terms and conditions
hereof.

    6. Effect of Certain Changes.

    Notwithstanding any other provision of the Plan, in the event of a change in
the outstanding Common Stock of the Company by reason of a stock dividend,
split-up, split-down, reverse split, recapitalization, merger, consolidation,
combination or exchange of shares, spin-off, reorganization, liquidation or the
like, then the Committee may appropriately adjust the aggregate number of shares
and class of shares subject to this award, whose determination shall be
conclusive.

    7. Payment of Transfer Taxes, Fees, and Other Expenses.

    The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of the Restricted Shares
acquired pursuant to this Agreement, together with any and all of the fees and
expenses necessarily incurred by the Company in connection therewith.

    8. Other Restrictions.

    The vesting of each Restricted Share shall be subject to the requirement
that, if at any time the Committee shall determine that (i) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state of federal law, or (ii)
the consent or approval of any government regulatory body, or (iii) an agreement
by the Grantee with respect to the disposition of shares of Common Stock, is
necessary or desirable as a condition of, or in connection with, such vesting,
then in any such event, such vesting shall not be effective unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

3

--------------------------------------------------------------------------------

    9. Notices.

    Any notices to be given under the terms of this Agreement shall be in
writing and addressed to the Company in care of its Chief Operating and
Financial Officer, 250 Rittenhouse Circle, Bristol, Pennsylvania 19007, and any
notice to the Grantee shall be addressed to him at his address now on file with
the Company, or to such other address as either may last have designated to the
other by notice as provided herein. Any notice so addressed shall be deemed to
be given on the second business day after mailing, by registered or certified
mail, at a post office or branch post office within the United States.

    10. Effect of Agreement.

    Except as otherwise provided hereunder, this Agreement shall be binding upon
and shall inure to the benefit of any successor or successors of the Company.

    11. Laws Applicable to Construction.

    This Agreement has been granted, executed and delivered in the State of
Pennsylvania, and the interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Pennsylvania, as applied
to contracts executed in and performed wholly within the State of Pennsylvania.

    12. Conflicts and Interpretation.

    If there is any conflict between this Agreement and the Plan, or if there is
any ambiguity in this Agreement, any term which is not defined in this
Agreement, or any matter as to which this Agreement is silent, in any such case
the Plan shall govern, including, without limitation, the provisions thereof
pursuant to which the Committee has the power, among others, to (i) interpret
the Plan, (ii) prescribe, amend and rescind rules and regulations relating to
the Plan and (iii) make all other determinations deemed necessary or advisable
for the administration of the Plan. In the event that any question or
controversy shall arise with respect to the nature, scope or extent of any one
or more rights conferred by this award, the determination by the Committee (as
constituted at the time of such determination) of the rights of the Grantee
shall be conclusive, final and binding upon the Grantee and upon any other
person who shall assert any right pursuant to this award.

    13. Headings.

    The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

    14. Amendment.

    This Agreement may not be modified, amended or waived in any manner except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other

4

--------------------------------------------------------------------------------

provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

    IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Grantee has hereunto set his
hand.

JONES APPAREL GROUP, INC.

By: _________________________
      Ira M. Dansky
      Executive Vice President
 

GRANTEE:

____________________________
[Name]

5

--------------------------------------------------------------------------------

ANNEX I

(Insert)